DETAILED ACTION
Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein two components contact each other in a direction. However, contact itself has no direction, and thus the claim is indefinite. Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimazu (2015/0336386).

Regarding claim 1, Shimazu teaches a recording apparatus comprising:
a recording head (fig. 6, item 32) configured to discharge liquid;
a platen (fig. 6, item 31) that supports a recording medium (fig. 6, item S) and is provided at a position facing the recording head (see fig. 6);
a holding container (fig. 6, item 61), detachably attached to the recording apparatus ([0061]), that holds an absorber (fig. 6, item 64/67) for absorbing and holding liquid discharged from the recording head; and
a path member (fig. 6, item 72A) that is at least partly disposed under the platen and forms a path in which liquid flows (see fig. 6),
wherein the path member has a protrusion part (fig. 6, part of item 72 contacting absorber 64) configured to contact the absorber in a state where the holding container is attached to the recording apparatus (see fig. 1).

Regarding claim 9, Shimazu teaches the recording apparatus according to claim 1, further comprising a recovery unit (fig. 6, item 54) configured to perform a recovery operation for the recording head ([0044]), wherein the path member is disposed under the recovery unit (see fig. 6, Note that path member 72 is vertically beneath top of recovery unit 54). 

Regarding claim 10, Shimazu teaches recording apparatus according to claim 1, further comprising: a reception member (fig. 6, item 31b) configured to be exposed from the platen and absorb and transmit the liquid discharged from the recording head ([0016]); and a sheet member (fig. 6, item 38) that has a transfer portion (fig. 6, portion between 38 and path member 72) configured to transfer the liquid received by the reception member to the path member (see fig. 6).

Regarding claim 11, Shimazu teaches the recording apparatus according to claim 1, further comprising a recovery unit (fig. 6, item 54) configured to perform a recovery operation for the recording head ([0044]), wherein the holding container has an introduction part (fig. 6, item 71) configured to introduce a liquid discharged from the recovery unit thereto (see fig. 6).

Regarding claim 12, Shimazu teaches the recording apparatus according to claim 1, wherein the path member is formed of a material lower in liquid absorbency than the absorber (see fig. 6, Note that this is necessarily the case or else liquid would stay in item 38/72 and never be transferred to holding container absorbent 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu in view of Tsuyama et al. (2015/0035902).

Regarding claim 2, Shimazu teaches the recording apparatus according to claim 1, Shimazu does not teach a detection target part configured to contact a detection unit of the holding container in a state where the holding container is attached to the recording apparatus. Tsuyama teaches this (Tsuyama, see figs. 21, 24, Note detection  target part 170, which detects insertion of holding container when it senses detection unit 172). It would have been obvious to one of ordinary skill in the art at the time of invention to add a detection arrangement of the type disclosed by Tsyuama to the holding container disclosed by Shimazu because doing so would allow for information about the holding container to be communicated between the container and the printer. Upon combination of the prior art, the resultant device would meet the limitations:
 wherein, when the holding container is being attached to the recording apparatus, the detection unit and the detection target part contact each other after the protrusion part and the absorber contact each other, and wherein, when the holding container is being removed from the recording apparatus, the protrusion part and the absorber separate from each other after the detection unit and the detection target part separate from each other (Tsuyama, figs. 21, 24, note that the detection arrangement 170/172 only aligns in a last small part of the insertion while Shimazu, fig. 6 shows that, upon inserting holding container 6 in the Y direction so as to connect to channel 71, protrusion part 72 would contact absorbent over a larger distance). 

Regarding claim 3, Shimazu in view of Tsuyama teaches the recording apparatus according to claim 2, wherein the detection unit and the detection target part contact each other in a same direction as a direction in which the protrusion part and the absorber contact each other (see 112 rejection, Shimazu, fig. 3, Note that upon insertion of the holding container in the +X direction so that port 56 is connected with port 70 of the holding container, the two IC’s of the combined prior art device would align to connect in the same direction).

Regarding claim 4, Shimazu in view of Tsuyama teaches the recording apparatus according to claim 2, wherein the holding container is attached to and detached from the recording apparatus along a first direction (Shimazu, fig. 3, note that the first direction is being taken to be the +X direction); and wherein a position of contact between the detection unit and the detection target part is different from a position of contact between the protrusion part and the absorber in a second direction crossing the first direction (Shimazu, figs. 3, 6, Tsuyama, figs. 21, 24, Note that the detection components are closest to the first inserted side of the holding container while the protrusion part makes contact with the absorber closer to a rear end of the holding container).

Regarding claim 5, Shimazu in view of Tsuyama teaches the recording apparatus according to claim 2, wherein, when the detection unit and the detection target part separate from each other, the recording head stops a recording operation which discharges liquid (Note that this is necessarily the case as there is no place for waste ink to travel when the holding container is removed).

Regarding claim 6, Shimazu in view of Tsuyama teaches the recording apparatus according to claim 5, wherein, when the detection unit and the detection target part contact each other, the recording head restarts the recording operation (Note that this is necessarily the case).

Regarding claim 7, Shimazu in view of Tsuyama teaches the recording apparatus according to claim 2, further comprising a recovery unit (Shimazu, fig. 6, item 54) configured to perform a recovery operation for the recording head, wherein, when the detection unit and the detection target part separate from each other, the recovery unit stops the recovery operation (Note that this is necessarily the case because the printer would not allow the suction cap to suck ink and pump the ink through hose 62 into the housing of the printer without a receptacle to receive the waste liquid)

Regarding claim 8, Shimazu in view of Tsuyama teaches the recording apparatus according to claim 7, wherein, when the detection unit and the detection target part contact each other, the recovery unit restarts the recovery operation (Note that this is necessarily the case).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853